Citation Nr: 0935868	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In November 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in December 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss 
disability due to active service.  In a December 2007 remand, 
the Board indicated that further development was required 
under VA's duty to assist.  Specifically, the Board indicated 
that VA must obtain another VA medical opinion as to whether 
the Veteran's hearing loss disability began in service, was 
caused by service, or was aggravated by any incident of 
service.  

In the December 2007 remand, the Board noted that a June 2005 
addendum to an April 2005 VA examination report included the 
examiner's statement that the Veteran's bilateral hearing was 
normal upon separation.  The Board further noted that the 
Veteran's separation examination was conducted in May 1964.  
As such, it is assumed that puretone thresholds were reported 
in American Standards Association (ASA) units, rather than 
the current International Standards Organization (ISO) units.  
As noted in the Board's December 2007 remand, when the 
Veteran's 1964 audiometric results were converted to the 
current ISO standard, they indicated that the Veteran had a 
hearing loss in the left ear at 4000 Hertz, as reflected in 
the following tables:

ASA




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
0
5
10
--
20


Converted to ISO




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
15
LEFT
15
15
20
--
25

The Board ordered that a subsequent VA opinion be obtained, 
taking into account the conversion from ASA to ISO.  The 
Board also noted that hearing thresholds at separation were 
not measured at the 3000 Hertz level, and that this should 
also be considered by the VA clinician.

The evidence of record includes a May 2009 VA opinion with a 
June 2009 addendum.  Both records reflect the Veteran's 
hearing as measured by ASA standards at separation.  Neither 
record reflects that the examiner considered the 1964 
audiometric results as converted to ISO standards.  Neither 
record reflects that the clinician considered that hearing 
thresholds were not measured at the 3000 Hertz level.  
Neither record contains an opinion as to whether there was 
any clinically significant change in hearing ability in 
either ear during service, or whether the Veteran's hearing 
loss disability was aggravated by active service.

The Board is obligated by law to ensure that the AOJ complies 
with its directives.  The Court has stated that compliance by 
the Board or the AOJ is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  As 
noted above, the claims folder does not reflect that the AOJ 
substantially complied with the Board's directives set forth 
in December 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability began during 
service, was caused by service, or was 
aggravated by any incident of service.

The clinician's opinion should include 
consideration of the Veteran's May 1964 
audiological results, as converted to ISO 
units (as noted above), and taking into 
consideration the fact that hearing 
thresholds were not measured at 3000 
Hertz.  The examiner is specifically 
requested to note the left ear hearing 
threshold of 25 decibels (as converted to 
ISO units) at 4000 Hertz on audiometric 
examination in May 1964 in conjunction 
with the holding in Hensley v. Brown, 
5 Vet.App. 155, 157 (1993) that the 
threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  The 
examiner is also requested to opine as to 
whether there was any clinically 
significant change in right or left ear 
hearing ability demonstrated in service or 
on separation from service, as compared to 
examination on entrance to service.  

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for bilateral hearing loss 
disability, with consideration of all 
additional evidence received since 
issuance of the most recent supplemental 
statement of the case in August 2009.  If 
the benefit sought is not granted, issue a 
Supplemental Statement of the Case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




